
	

113 HR 2103 IH: To direct the Administrator of the Federal Emergency Management Agency to designate New Jersey Task Force 1 as part of the National Urban Search and Rescue System.
U.S. House of Representatives
2013-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2103
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2013
			Mr. Frelinghuysen
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To direct the Administrator of the Federal Emergency
		  Management Agency to designate New Jersey Task Force 1 as part of the National
		  Urban Search and Rescue System.
	
	
		1.Addition of team to national
			 urban search and rescue system
			(a)FindingsCongress
			 finds the following:
				(1)The terrorist
			 attacks of September 11, 2001, demonstrated the importance of enhancing
			 national domestic terrorism preparedness.
				(2)Twenty-six of the
			 28 urban search and rescue teams included in the National Urban Search and
			 Rescue System of the Federal Emergency Management Agency were called into
			 action in the wake of the events of September 11th.
				(3)Highly qualified,
			 urban search and rescue teams not included in the National Urban Search and
			 Rescue System were the first teams in New York City on September 11th.
				(4)The continuing
			 threat of a possible domestic terrorist attack remains an important mission for
			 which the Nation must prepare to respond.
				(5)Part of that
			 response should be to increase the number of urban search and rescue teams
			 included in the National Urban Search and Rescue System.
				(b)Addition of new
			 jersey task force 1The Administrator of the Federal Emergency
			 Management Agency shall designate New Jersey Task Force 1 as part of the
			 National Urban Search and Rescue System.
			
